DECISION OF DISMISSAL
This matter is before the court on Defendant's Motion to Dismiss based on the court's August 19, 2010, Order giving Plaintiff 10 days to submit market value estimates for the subject property for tax years 2004-05 through 2008-09. Plaintiff failed to comply with the court's August 19, 2010, Order.
Plaintiff filed an appeal with this court on April 8, 2010, requesting reductions in value for "1998-2008" for property described as Account 1590247. (Ptf's Compl at 1.) The basis for the requested reduction in value is an alleged error in square footage. (Id.) Defendant acknowledged that there was a square footage error of 78 square feet, and that Defendant reduced the MAV for the 2009-10 tax year from $221,371 to $216,189. (Def's Ltr at 1, Aug 20, 2010.)
The court held an initial case management conference July 20, 2010. The court instructed Plaintiff during that proceeding to submit specific value estimates for tax years 2004-05 through 2008-09. The court further indicated that tax years prior to that date appealed by Plaintiff were beyond the jurisdiction of this court under the broadest of statutory provisions and would be dismissed. *Page 2 
The court subsequently issued a written Order August 19, 2010, giving Plaintiff "10 days from the filing date of this Order to submit her value estimates or her appeal w[ould] be dismissed." (at 1.) The applicable 10-day deadline was Sunday, August 29, 2010, and by court rule was extended to Monday, August 30, 2010. Tax Court Rule 10 A(1) (2010). Plaintiff failed to respond to the court's Order.
On September 23, 2010, Defendant filed its Motion to Dismiss, citing in part the court's August 19, 2010, Order. Because Plaintiff has failed to comply with the court's Order, the Complaint is dismissed. Tax years 1998-99 through 2003-04 are dismissed because relief may have been available under ORS 311.205(2)(a)(2007), but that statute would only reach back to the 2004-05 tax year. Accordingly, the years Plaintiff appealed prior to 2004-05 are beyond the jurisdiction of this court and are accordingly dismissed. Now, therefore,
IT IS THE DECISION OF THIS COURT that Plaintiff's appeal for tax years 1998-99 through 2008-09 is dismissed.
Dated this ___ day of November 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Dan Robinsonon November 30, 2010. The Court filed and entered this documenton November 30, 2010.